E. BRYAN WILSON
Acting United States Attorney

CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Christopher.schroeder@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   ) No. 3:20-cr-00098-TMB-MMS
                                              )
                          Plaintiff,          )
                                              )
          vs.                                 )
                                              )
  DOUGLAS EDWARD RUDD                         )
                                              )
                          Defendant.          )
                                              )

                                 JOINT STATUS REPORT

       COMES NOW the United States of America and hereby reports the following

information:

   1. The parties do not anticipate this case proceeding to trial on August 23, 2021. The

       parties are currently discussing a resolution to the case.

   2. If this case were to proceed to trial, the parties anticipate that trial would last

       approximately five days.



      Case 3:20-cr-00098-TMB-MMS Document 69 Filed 07/20/21 Page 1 of 2
   3. There are no outstanding issues to be resolved before the start of trial.

   4. This Court excluded all time between the defendant’s arraignment and June 7, 2021

       from the 70-day speedy trial clock pursuant to a series of Miscellaneous General

       Orders resulting from the ongoing COVID-19 pandemic. Additionally, this Court

       previously excluded all time through June 28, 2021 under the “ends of justice”

       provision of 18 U.S.C. § 3161(h)(7)(A), (7)(B)(iv). Dkt. 19. 22 days have elapsed

       between June 29 and this filing on July 20, leaving 48 days of speedy trial time

       remaining. By the Government’s calculation, the 70-day period will therefore

       expire on September 6, 2021.

RESPECTFULLY SUBMITTED July 20, 2021 in Anchorage, Alaska.

                                                 E. BRYAN WILSON
                                                 Acting United States Attorney

                                                 s/ Christopher D. Schroeder
                                                 CHRISTOPHER D. SCHROEDER
                                                 Assistant U.S. Attorney
                                                 United States of America

CERTIFICATE OF SERVICE

I hereby certify that on July 20, 2021
a true and correct copy of the foregoing was
served electronically on the following:

Allen N. Dayan
Benjamin R. Crittenden

s/ Christopher D. Schroeder
Office of the U.S. Attorney




U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                    2
      Case 3:20-cr-00098-TMB-MMS Document 69 Filed 07/20/21 Page 2 of 2
